



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Jupiter, 2016 ONCA 484

DATE: 20160616

DOCKET: C61092

MacFarland, van Rensburg and Huscroft JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Isan Jupiter

Appellant

Elizabeth Bingham, for the appellant

Jeremy Streeter, for the respondent

Heard and released orally:  June 1, 2016

On appeal from the sentence imposed on May 25, 2015 by
    Justice M. Felix of the Ontario Court of Justice, sitting without a jury.

ENDORSEMENT

[1]

While the sentence is clearly at the high end of the range for this
    offence, we are not persuaded that there is any error in principle. The trial
    judge considered the particular circumstances of this offender including his
    very lengthy criminal record and the aggravating fact that this offence was
    committed with his son.

[2]

His determination of credit for pre-trial custody as here where he
    considered the relevant factors is entitled to deference in this court.

[3]

While leave to appeal is granted, the appeal is dismissed.

J.
    MacFarland J.A.

K.
    van Rensburg J.A.

Grant
    Huscroft J.A.


